DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 
Status
Applicant’s reply dated 01 March 2021 to the previous Office action dated 03 December 2020 is acknowledged. Pursuant to amendments therein, claims 1-12, 15-18, and 20-23 are pending in the application.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained as set forth below, and new claim 23 is newly rejected under 35 U.S.C. 103 as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 15-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nangia et al. (US 2010/0226855 A1; published 09 September 2010; of record).
Nangia et al. discloses rate-controlled oral dosage formulations (title) wherein a solid oral dosage form is a longitudinally compressed tablet containing a single drug, two or more different drugs, or two different concentrations of a single drug, in combination with excipients, in multiple monolithic layers, sealed peripherally with a layer of optionally bioadhesive composition (i.e., shell) leaving the upper side or upper and lower sides of the tablet available for drug release (i.e., shell has a slower dissolution rate than the drug layers), wherein zero-order release profiles are achievable, and the tablet can be designed to provide different immediate release or extended release rates for the drugs by changing the composition or configuration of the 
Although Nangia et al. does not disclose a specific oral dosage form embodiment wherein an ER layer is stacked on an IR layer with a shell around both layers that prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Nangia et al. as discussed above and to make such oral dosage forms, with a reasonable expectation of success, given that Nangia et al. discloses that a bilayer tablet may have an IR layer then an ER layer wherein the top surface and bottom surface are exposed and given that Nangia et al. suggests that alternatively only one side/surface may be exposed rather than both sides/surfaces, and also given that Nangia et al. discloses that a trilayer tablet may have IR/ER/IR layers with top surface and bottom surface exposed and given that Nangia et al. suggests that alternatively only one side/surface may be exposed rather than both sides/surfaces, as discussed above.
Claim 16 is a product-by-process claim.  Claim 16 is therefore not limited to the manipulations of the recited steps, but is rather limited only to the structure implied by the steps.  See MPEP 2113.  In the instant case, production by 3D printing implies no additional structure not already recited in independent claim 1.
Further regarding claims 2-3, 6-7, and 23, Nangia et al. discloses that the drugs in the different layers may be the same or different as discussed above.
Further regarding claims 8-9 and 21-22, Nangia et al. discloses that the drug release profiles in the different layers may be the same or different as discussed above.

Claims 1-12, 15-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nangia et al. as applied to claims 1-3, 5-12, 15-18, and 20-23 above, and further in view of Lim et al. (US 2003/0147952 A1; published 07 August 2003; of record).
Nangia et al. is relied upon as discussed above.
Nangia et al. does not disclose topiramate as in claim 4.
Lim et al. discloses oral dosage forms delivering both immediate-release and sustained-release drugs (title) wherein topiramate is a drug used therein (paragraph [0039]; claim 8).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nangia et al. and Lim et al. by making the oral dosage of Nangia et al. as discussed above having an extended release layer and an immediate release layer with the same drug, wherein such drug is topiramate as disclosed by Lim et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Nangia et al. teaches that the drugs suitable for use can be any kind of therapeutic agent, and Lim et al. teaches that topiramate is a drug that is suitable for use in an oral dosage form delivering both immediate-release and sustained-release, and also given that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination per MPEP 214.07.

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617